--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

January 24, 2013
 
To:
Octagon 88 Resources, Inc.

                 Zeglistrasse 30,
 Englberg V86390
                 011-41-799-184471


Re:          Share Purchase Agreement
 
WHEREAS Vendors as described in Schedule A (“Vendors”) are the registered
holders and beneficial owners of certain of the issued and outstanding shares in
the capital of CEC North Star Energy Ltd. (“CEC North Star”);
 
AND WHEREAS Vendors wishes to sell, and Octagon 88 Resources, Inc. (“Octagon
88”) wishes to purchase, the CEC North Star Shares (as hereinafter defined).
 
NOW THEREFORE IN CONSIDERATION of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties hereto, the Parties agree as
follows:
 
ARTICLE 1
 
INTERPRETATION
 
1.1
Definitions

 
In this Agreement:
 
 
(a)
“Agreement” means this agreement including any recitals and Schedules to this
agreement, as amended, supplemented or restated from time to time;

 
 
(b)
“Applicable Law” in respect of any Person, property, transaction or event, means
all laws, statutes, ordinances, regulations, municipal by-laws, treaties,
judgments and decrees applicable to that Person, property, transaction or event
and, whether or not having the force of law, all applicable official directives,
rules, consents, approvals, authorizations, guidelines, orders and policies of
any Governmental Authority having or purporting to have authority over that
Person, property transaction or event and all general principles of common law
and equity;

 
 
(c)
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Switzerland;

 
 
(d)
“Closing” has the meaning given to it in Section 5.1;

 
 
(e)
“Closing Date” has the meaning given to it in Section 5.1;

 
 
1

--------------------------------------------------------------------------------

 
 
 
(f)
“CEC North Star Shares” means One Million Four Hundred Ten Thousand (1,410,000)
common shares in the capital stock of CEC North Star Energy Ltd;

 
 
(g)
“Governmental Authority” means any domestic or foreign government, including any
federal, provincial, state, territorial or municipal government, and any
government agency, tribunal, commission or other authority exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government;

 
 
(h)
“Lien” means any mortgage, lien, charge, adverse claim, hypothec or encumbrance,
whether fixed or floating, on, or any security interest in, any property,
whether real, personal or mixed, tangible or intangible, any pledge or
hypothecation of any property, any deposit arrangement, priority, conditional
sale agreement, other title retention agreement or equipment trust, capital
lease or other security arrangements of any kind (and including, in the case of
shares or other securities, shareholders agreements, voting trust agreements and
similar arrangements);

 
 
(i)
“Octagon 88 Shares” has the meaning ascribed to it in Section 3.1;

 
 
(j)
“Parties” means all of the parties to this Agreement and “Party” means any one
of them;

 
 
(k)
“Permits” means any licence, permit, approval, consent, operating authorities,
certificate, registration or authorization issued by any Governmental Authority
which is required under Applicable Law;

 
 
(l)
“Person” means any natural person, sole proprietorship, partnership,
corporation, trust, joint venture, any Governmental Authority or any
incorporated or unincorporated entity or association of any nature;

 
 
(m)
“Required Approvals” means approvals, waivers, authorizations or consents by any
Governmental Authority or other Person and declarations, filings or
registrations with any Governmental Authority or other Person required in
connection with the entering into and the performance of this Agreement;

 
 
(n)
“Tax” or “Taxes” includes all taxes, surtaxes, duties, levies, imposts, rates,
fees, assessments, withholdings, dues and other charges of any nature imposed by
any Governmental Authority (including income, capital (including large
corporations), withholding, consumption, sales, use, transfer, goods and
services or other value-added, excise, customs, net worth, stamp, registration,
franchise, payroll, employment, health, education, business, school, property,
local improvement, development, education development and occupation taxes,
surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings, dues
and charges) together with all fines, interest, penalties on or in respect of,
or in lieu;

 
 
(o)
“Tax Act” means the Income Tax Act of Switzerland;

 
 
2

--------------------------------------------------------------------------------

 
 
(p)
“Time of Closing” means 10:00 a.m. on the Closing Date; and

 
 
(q)
“Written” includes printed, typewritten, faxed or otherwise capable of being
visibly reproduced at the point of reception and “in writing” has a
corresponding meaning.

 
1.2
Construction and Interpretation

 
The division of this Agreement into Sections, the insertion of headings and the
provision of a table of contents are for convenience only, do not form a part of
this Agreement and will not be used to affect the construction or interpretation
of this Agreement. Unless otherwise specified:
 
 
(a)
each reference in this Agreement to “Section”, “Schedule” or “Recital” is to a
Section of, or Recital to, this Agreement;

 
 
(b)
each reference to a statute is deemed to be a reference to that statute, and to
the regulations made under that statute, as amended or re-enacted from time to
time;

 
 
(c)
words importing the singular include the plural and vice versa and words
importing gender include all genders;

 
 
(d)
references to time of day or date mean the local time or date in Zurich,
Switzerland;

 
 
(e)
all references to amounts of money mean lawful currency of Canada; and

 
 
(f)
an accounting term has the meaning assigned to it, and all accounting matters
will be determined, in accordance with GAAP consistently applied.

 
1.3
Business Day

 
If under this Agreement any payment or calculation is to be made, or any other
action is to be taken, on or as of a day which is not a Business Day, the
payment or calculation is to be made, or that other action is to be taken, on or
as of the next day that is a Business Day.
 
1.4
Use of the Word “Including”

 
The word “including” when following any general term or statement will not be
construed as limiting the general term or statement to the specific matter
immediately following the word “including” or to similar matters, and the
general term or statement will be construed as referring to all matters that
reasonably could fall within the broadest possible scope of the general term or
statement.
 
1.5
Time of Essence

 
Time is of the essence of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE 2
 
PURCHASE AND SALE
 
2.1
Purchase and Sale covenant

 
On the basis of the warranties, representations and covenants of Vendors in this
Agreement and subject to the fulfilment of any condition that has not been
waived by the Party entitled to the benefit thereof, Octagon 88 will purchase
from Vendors and Vendors will sell the CEC North Star Shares to Octagon 88 at
the Closing herein provided for on the terms and conditions set forth in this
Agreement.
 
ARTICLE 3
 
PURCHASE PRICE AND CONDITIONS OF PURCHASE
 
3.1
In consideration of the CEC North Star Shares  Octagon 88 shall issue from
treasury Five Million Three Hundred Ten Thousand (5,310,000) of Octagon 88’s
common voting shares valued at $5.65 per share (the “Octagon 88 Shares”) to
Vendors at the Closing.

 
ARTICLE 4

 
REPRESENTATIONS AND WARRANTIES

 
4.1           Vendors represent and warrant that:
 
 
(a)
Incorporation.  CEC North Star is a corporation duly incorporated, organized and
existing under the Business Corporations Act (Alberta), is a valid and
subsisting corporation in good standing with respect to filing of annual reports
with the Alberta Corporate Registry;

 
 
(b)
Business Qualification.  CEC North Star carries on business only in Alberta and
British Columbia, is duly qualified, licensed or registered in Alberta and
British Columbia to carry on its business, does not carry on business or own or
lease any assets in any other province or territory of Canada or in any other
country and CEC North Star has the corporate power to own, lease and operate its
property, carry on its business and perform its obligations, if any, under this
Agreement;

 
 
(c)
Authorized and Issued Capital.  The authorized capital of CEC North Star
consists of:

 
 
(i)
an unlimited number of common voting shares;

 
 
(ii)
an unlimited number of common non-voting shares; and

 
 
(iii)
an unlimited number of preferred non-voting shares;

 
 
(d)
Valid Issuance and Transfer.  The CEC North Star Shares are validly issued and
outstanding as fully paid and non-assessable shares in the capital of CEC North

 
 
4

--------------------------------------------------------------------------------

 


 
Star and have been issued in compliance with all Applicable Laws.  None of the
CEC North Star Shares have been transferred by one person to another except in
full compliance with all Applicable Laws, the constating documents and any other
agreements applicable to CEC North Star;

 
 
(e)
Liens.  The CEC North Star Shares are free and clear of all Liens;

 
 
(f)
Constating Documents.  The articles and bylaws of CEC North Star have not been
altered or amended since incorporation other than a name change;

 
 
(g)
Authority.  Vendors have all requisite corporate power and authority to execute
and deliver this Agreement and to perform their obligations hereunder.  The
execution, delivery and performance of this Agreement and the transaction
contemplated hereby have been duly and validly authorized by all requisite
corporate action on the part of Vendors;

 
 
(h)
No Conflict.  The making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not conflict with or result in the breach of, or the
acceleration of, any terms, provisions or conditions of or constitute a default
under: (i) the articles and bylaws of Zentrum; (ii) any indenture, mortgage,
deed of trust, agreement, lease, franchise, certificate or other instrument to
which CEC North Star is a party or is bound; or (iii) any term or provision of
any licenses, registrations or qualifications of Octagon 88 or any order of any
Governmental Authority or any Applicable Law; and

 
 
(i)
Enforceability.  This Agreement has been duly executed and delivered by Vendors
and is a legal, valid and binding obligation of Vendors, enforceable against
Vendors in accordance with its terms.

 
4.2           Octagon 88 represents and warrants that:
 
 
(a)
Incorporation.  Octagon 88 is a corporation duly incorporated, organized and
existing under the State of Nevada, is a valid and subsisting corporation in
good standing with respect to filing of annual reports;

 
 
(b)
Business Qualification.  Octagon 88 carries on business only in Nevada and
Switzerland, is duly qualified, licensed or registered in Nevada to carry on its
business, does not carry on business or own or lease any assets in  any other
countries, save for the shares of CEC North Star and Octagon 88 has the
corporate power to own, lease and operate its property, carry on its business
and perform its obligations, if any, under this Agreement;

 
 
(c)
Authorized and Issued Capital.  The authorized capital of Octagon 88 consists of
a total of 400,000,000 shares of voting common stock, par value $0.0001 of which
post-closing of this transaction a total of 26,545,473 shares of voting common
stock will be issued and outstanding as fully paid and non-assessable shares.

 
 
5

--------------------------------------------------------------------------------

 


 
(d)
Valid Issuance and Transfer.  The Octagon 88 Shares are validly issued and
outstanding as fully paid and non-assessable shares in the capital of Octagon 88
and have been issued in compliance with all Applicable Laws.  None of the
Octagon 88 Shares have been transferred by one person to another except in full
compliance with all Applicable Laws, the constating documents and any other
agreements applicable to Octagon 88;

 
 
(e)
Liens.  The Octagon 88 Shares are free and clear of all Liens;

 
 
(f)
Constating Documents.  The articles and bylaws of Octagon 88 have not been
altered since the original incorporation date of Octagon 88 on June 9, 2008;

 
 
(g)
Minute Books.  The minute books and corporate records of Octagon 88 contain
complete and accurate minutes of all meetings and proceedings of the
shareholders and directors of Octagon 88 since Octagon 88 has been carrying on
the Business and the registers of transfers, shareholders and directors are
complete and accurate in all material respects;

 
 
(h)
Permits.  Octagon 88 holds all Permits required for carrying on its business;

 
 
(i)
Compliance with Laws.  Octagon 88 is not in breach of any laws with effect on
its business;

 
 
(j)
Authority.  Octagon 88 has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement and the
transaction contemplated hereby have been duly and validly authorized by all
requisite corporate action on the part of Octagon 88;

 
 
(k)
No Conflict.  The making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not conflict with or result in the breach of, or the
acceleration of, any terms, provisions or conditions of or constitute a default
under: (i) the articles and bylaws of Octagon 88; (ii) any indenture, mortgage,
deed of trust, agreement, lease, franchise, certificate or other instrument to
which Octagon 88 is a party or is bound; or (iii) any term or provision of any
licenses, registrations or qualifications of Octagon 88 or any order of any
Governmental Authority or any Applicable Law; and

 
 
(l)
Enforceability.  This Agreement has been duly executed and delivered by Octagon
88 and is a legal, valid and binding obligation of Octagon 88, enforceable
against Octagon 88 in accordance with its terms.

 
ARTICLE 5
 
CLOSING DATE
 
5.1
The closing date is, and the closing of the purchase and sale contemplated by
this Agreement will take place at 1:00 p.m. on the day agreed to by the Parties
but no later than January 31, 2013 (“Closing Date”) at the offices of Vendors,
or such earlier or later date or other place or on such trust conditions as the
Parties hereto may agree in writing.

 
 
6

--------------------------------------------------------------------------------

 
ARTICLE 6
 
CONDITIONS PRECEDENT TO CLOSING
 
6.1
Within 5 days of execution of this Agreement, Octagon 88 shall provide the
following:

 
 
(a)
certified copy of a resolution of its Board of Directors approving this
transaction and all matters related thereto; and

 
Closing Documents
 
6.2           At the Closing, Vendors will deliver:
 
 
(a)
a certificate as to the accuracy as of the Closing Date of the representations
and warranties of the Vendors set forth herein;

 
 
(b)
certified copies of resolutions of the directors of Vendors;

 
 
(c)
certified copies of resolutions of the director of CEC North Star authorizing
the transfer and the registration of such shares in the name of Octagon 88 and
authorizing the issue of new share certificates representing the Shares in the
name of Octagon 88;

 
 
(d)
share certificates in the name of Vendors representing the CEC North Star Shares
duly endorsed for transfer to Octagon 88 respecting such Shares; and

 
 
(e)
such other documents as Octagon 88 and Octagon 88’s legal counsel may reasonably
request.

 
6.3           Octagon 88 will deliver:
 
 
(a)
a certificate as to the accuracy as of the Closing Date of the representations
and warranties of Octagon 88 set forth herein;

 
 
(b)
certified copies of resolutions of the directors of Octagon 88 authorizing the
execution and delivery of this Agreement and all other agreements and documents
to be delivered pursuant hereto and the performance by Octagon 88 of its
obligations hereunder;

 
 
(c)
share certificates in the name of Vendors representing the Octagon 88 Shares;
and

 
 
(d)
such other documents as Vendors and Vendors’ legal counsel may reasonably
request.

 
 
7

--------------------------------------------------------------------------------

 


ARTICLE 7

 
  COMMISSIONS, LEGAL FEES

 
Each of the Parties will bear the fees and disbursements of the respective
lawyers, accountants and consultants engaged by them in connection with this
Agreement.
 
ARTICLE 8
 
PUBLIC ANNOUNCEMENTS AND POST CLOSING CONFIDENTIALITY
 
Octagon 88 shall be entitled to issue a press release or make any other public
announcement on the Closing Date with respect to this Agreement or the
transactions contemplated herein.  After the Closing, Vendors will keep
confidential all information in their possession or under their control relating
to CEC North Star and its business unless such information is or becomes
generally available to the public other than as a result of a disclosure by
Octagon 88.
 
ARTICLE 9
 
MISCELLANEOUS
 
9.1
No Party will assign this Agreement, or any part of this Agreement, without the
consent of the other Party, which consent may not be unreasonably withheld or
delayed.  Any purported assignment without the required consent is not binding
or enforceable against any Party.

 
9.2
This Agreement enures to the benefit of and binds the Parties and their
respective successors, heirs, executors, administrators, personal and legal
representatives and permitted assigns.

 
9.3
Each notice to a Party must be given in writing.  A notice may be given by
delivery to an individual, and will be validly given if delivered on a Business
Day to an individual at the following address, or, if transmitted on a Business
Day by fax addressed to the following party:

 
(a)           If to Vendors:
 

   Name:  Morgarten Financial.    Address:  Feldeggstrasse 12, Zurich
Switzerland 8008    Attention:  President

 
 
8

--------------------------------------------------------------------------------

 
 

   Name:  Kenmore International.    Address:  Feldeggstrasse 12, Zurich
Switzerland 8008    Attention:  President

  

  Name: Maushen Finanz Inc.   Address: Feldeggstrasse 12, Zurich Switzerland
8008   Attention: President


(b)           If to Octagon 88:
 

  Name:  Octagon 88 Resources Inc.   Address: Zeglistrasse 30, Englberg,
Switzerland V86390   Attention: President

 
 
or to any other address, or individual that the party designates.  Any Notice:
 
 
(c)
if validly delivered, will be deemed to have been given when delivered;

 
 
(d)
if validly transmitted by fax after 3:00 p.m. (local time at the place of
receipt) on a Business Day, will be deemed to have been given on the Business
Day after the date of the transmission.

 
9.4
No waiver of any provision of this Agreement is binding unless it is in writing
and signed by all the Parties except that any provision which does not give
rights or benefits to particular Parties may be waived in writing, signed only
by those Parties who have rights under, or hold the benefit of, the provision
being waived if those Parties promptly send a copy of the executed waiver to all
other Parties.  No failure to exercise, and no delay in exercising, any right or
remedy under this Agreement will be deemed to be a waiver of that right or
remedy.  No waiver of any breach of any provision of this Agreement will be
deemed to be a waiver of any subsequent breach of that provision or of any
similar provision.

 
9.5
Before and after the Closing Date, each Party will execute and deliver promptly
at the other Party’s expense and request all further documents and take all
further action reasonably necessary or appropriate to give effect to the
provisions and intent of this Agreement and to complete the transactions
contemplated by this Agreement.

 
9.6
The rights and remedies under this Agreement are cumulative and are in addition
to and not in substitution for any other rights and remedies available at law or
in equity or otherwise.  No single or partial exercise by a Party of any right
or remedy precludes or otherwise affect the exercise of any other right to which
that Party may be entitled be entitled.

 
9.7
This Agreement and all documents contemplated by or delivered under in
connection with this Agreement may be executed and delivered in any number of
counterparts with the same effect as if all Parties had all signed and delivered
the same document and all counterparts will be construed together to be an
original and will constitute one and the same agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
9.8
Any Party may deliver an executed copy of this Agreement by fax but that Party
will immediately dispatch by delivery in person to the other Parties an
originally copy of this Agreement.

 
9.9
No amendment, supplemental, restatement or termination of any provision of this
Agreement is binding unless it is in writing and signed by each Person that is a
party to this Agreement at the time of the amendment, supplemental, restatement
or termination.

 
9.10
Each of the Parties irrevocably submits to the jurisdiction of the courts of
Switzerland.

 
9.11
This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement, constitute the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersede all
prior agreement, negotiations, discussions, undertaking, representations,
warranties and understandings, whether or oral, express or implied statutory or
otherwise.

 
IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the day and year first written above.

     
OCTAGON 88 RESOURCES, INC.
 
 
Per:
     
Per:
             
Morgarten Financial
   
Per:
     
Per:
             
Maushen Finanz Inc.
   
Per:
     
Per:
             
Kenmore International
   
Per:
     
Per:
 

 
 
10

--------------------------------------------------------------------------------

 
SCHEDULE “A”
 
This is Schedule “A” attached to and forming part of that certain Purchase and
Sale Agreement  dated January 24, 2013
between the Vendors
and OCTAGON 88 RESOURCES, INC., as Purchaser
 

 
 Vendor
Shares of CEC North Star Energy Ltd
 

 
1.
Maushen Finanz Inc
705,000 shares

 
 
2.
Morgarten Financial
352,500 shares

 
 
3.
Kenmore International
352,500 shares

 
 
11

--------------------------------------------------------------------------------

 
